Rodey, Judge,
delivered tbe following opinion:
This is an action for personal injuries. A mother sues-for the death of her son while working around a pump for the Guanica Céntrale. She first laid damages in the sum of $3,000, under the local employers’ liability act, but later-amended and laid the damages at $20,000. The issue at the: *445present time is a motion to strike out tbis sum of $20,000, and reinsert the $3,000 figure.
The employers’ liability act is special, and was passed on March 1, 1902, and the Code of Civil Procedure has a couple ■of general sections in it (60 and 61) which are no doubt the sections under which the plaintiff here thinks she can recover, and which caused her to change her claim from $3,000 to $20,000.
We have examined the brief of counsel for defendant, intended to show the court that this latter act is not in conflict with the former special act. We think he is right, but we do not put it upon the same ground. We think that provisions in the Code of Civil Procedure apply to cases" where the deceased was not an employee.
The motion to strike will therefore be sustained, and the sum of $20,000, claimed as damages, will be stricken, and the sum of $3,000 will be inserted in lieu thereof, and an order to that effect will be entered.